Citation Nr: 1627978	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  13-14 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1950 to September 1954.  He died in March 2011.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2015, the Board remanded the appellant's claim for further evidentiary development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Here, the appellant claims that the Veteran's cause of the death was related to his service-connected malaria.

A certificate of death lists cardiogenic shock as the cause of death, with cardiomyopathy, congestive heart failure, and coronary artery disease as contributory factors to death.  

In June 2012 statement, the Veteran's treating physician prior to his death, Dr. Vu, opined that the Veteran's service-connected malaria caused his death.  The opinion was submitted with medical literature suggesting a correlation between malaria and heart disabilities.  It is unclear whether Dr. Vu or the appellant submitted the medical literature.
In April 2015, the Board remanded the appellant's claim to, among other things, obtain a medical opinion as to whether the Veteran's service-connected malaria residuals caused or substantially and materially contributed to his death.

In September 2015 VA medical opinion, a VA physician opined that Veteran's service-connected malaria residuals did not cause or substantially and materially contribute to his death.  However, the VA physician did not address Dr. Vu's opinion or the supporting medical literature.

As the Board may not simply adopt a medical examiner's opinion that fails to discuss favorable evidence of record, an addendum opinion is necessary.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be referred back to the VA physician who provided the September 2015 VA opinion.  The VA physician should offer an addendum medical opinion based on a thorough review of the evidence of record.  A copy of this remand must be made available to the physician for review in connection with the requested opinion.  

The VA physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected malaria residuals caused, or substantially or materially contributed, to his death. 

In rendering the above opinion, the physician must comment on Dr. Vu's June 2012 opinion and the medical literature suggesting a correlation between malaria and heart disabilities.  These records are located in Virtual VA dated October 15, 2011 and titled VETNETS Ward Print.  

A complete rationale for all opinions is required.  The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the appellant and her representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


